Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 19-39 are pending in this application as preliminary amendment [6/15/2020].
 Claims 1-18 and 40-47 have been cancelled [6/15/2020].
Claims 21-20, 24-27, 29-33, 35-36, and 38 have been amended [6/15/2020].

Drawings
The drawings received on 6/15/2020 are accepted for examination purposes.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/11/2021, 1/15/2021, 2/8/2021, 7/14/2021, 9/16/2021, 11/23/2021, 12/14/2021 and 2/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, 30, 31 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada et al. (US-2003/0071862).
As to Claim 19, Tsukada teaches ‘A logic circuitry package configured to communicate with a print apparatus logic circuit, and to respond to a sensor data request received from the print apparatus logic circuit by returning a first response [Fig 61 (800, 810), par 0478, 0495-0496 – ink cartridge includes liquid sensors and consuming information memory that communicates with recording apparatus control section and returns a consumption measured by a first sensor as a first response], and, following receipt of a calibration parameter from the print apparatus logic circuitry [par 0496-0499 – the consumption conversion information value is corrected]; to return a second response which is different from the first response [par 0495-0499 – the consumption measured by the next sensor is returned to the print apparatus for continuing the calibration process, this response of the next sensor differs from the first sensor for passage]’.  

As to Claim 20, Tsukada teaches ‘which comprises a memory to store the calibration parameter, wherein following receipt of a calibration parameter from the print apparatus logic circuitry, the stored calibration parameter is overwritten [par 0478, 0485, 0498 – consuming information memory is stored in rewritable EEPROM]’.  

As to Claim 30, Tsukada teaches ‘wherein the package is for association with a print material container without a printhead, to supply liquid to a printhead in the print apparatus [par 0167-0169 – ink container supplies ink to recording head]’.  

As to Claim 31, Tsukada teaches ‘further comprising a memory storing data representative of at least one characteristic of the print material container [par 0342 – consuming information memory stores ink consumption of ink container]’.  

As to Claim 33, Tsukada teaches ‘which comprises at least one sensor or sensor array [par 0479 – four liquid sensors are arrayed along the direction in which ink liquid level moves]’.  

As to Claim 34, Tsukada teaches ‘wherein the at least one sensor or sensor array comprises at least one of a print material level sensor and an array of strain sensors [par 0479 – four liquid sensors are arrayed along the direction in which ink liquid level moves]’.  

As to Claim 35, Tsukada teaches ‘which is adapted to: respond to a sensor data request received from the print apparatus by returning a first response [Fig 61 (800, 810), par 0478, 0495-0496 – ink cartridge includes liquid sensors and consuming information memory that communicates with recording apparatus control section and returns a consumption measured by a first sensor as a first response]; receive a calibration parameter from the print apparatus [par 0496-0499 – the consumption conversion information value is corrected that is received]; and return a second response which is different from the first response [par 0495-0499 – the consumption measured by the next sensor is returned to the print apparatus for continuing the calibration process, this response of the next sensor differs from the first sensor for passage]’.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. in view of Fister et al. (US-2013/0054933).
As to Claim 32, Tsukada teaches all of the claimed elements/features as recited in independent claim 19. Tsukada does not disclose expressly ‘that is configured to be I2C compatible’.  
Fister teaches ‘that is configured to be I2C compatible [par 0053 – ink cartridge equipped with a circuit having n I2C interface]’.
Tsukada and Fister are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an I2C interface, as taught by Fister. The motivation for doing so would have been to providing protection against unauthorized replacements. Therefore, it would have been obvious to combine Fister with Tsukada to obtain the invention as specified in claim 32.

As to Claim 36, Fister teaches ‘the component further comprising a volume of liquid, the component having a height that is greater than a width and a length that is greater than the height, the width extending between two sides, and wherein: the package comprises interface pads for communicating with the print apparatus logic circuit and the interface pads are provided at an inner side of one of the sides facing a cut-out for a data interconnect to be inserted, the interface pads extending along a height direction near a top and front of the component, and the interface pads comprising a data pad, the data pad being a bottom-most of these interface pads, and the liquid and air interface of the component is provided at the front on the same vertical reference axis parallel to the height direction wherein the vertical axis is parallel to and distanced from the axis that intersects the interface pads [Fig 6, par 0053 – ink container includes case and a reservoir therein for containing liquid ink, a print head with a plurality of nozzles, plural electrical conductor pads and equipped with a circuit having an I2C interface for communicating with bus master]’.  
Tsukada and Fister are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an ink container with pads and circuits, as taught by Fister. The motivation for doing so would have been to providing protection against unauthorized replacements. Therefore, it would have been obvious to combine Fister with Tsukada to obtain the invention as specified in claim 36.

As to Claim 37, Fister teaches ‘wherein the rest of the logic circuitry package is also provided against the inner side [Fig 6, par 0053 – ink container includes case and a reservoir therein for containing liquid ink, a print head with a plurality of nozzles, plural electrical conductor pads and equipped with a circuit having an I2C interface for communicating with bus master, where circuit having I2C interface may be located inside the ink container]’.  
Tsukada and Fister are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include an ink container with pads and circuits, as taught by Fister. The motivation for doing so would have been to providing protection against unauthorized replacements. Therefore, it would have been obvious to combine Fister with Tsukada to obtain the invention as specified in claim 37.



Allowable Subject Matter
Claim 21 and 22 (claims 23-29 based on dependency) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38 and 39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Tsukada in view of Fister and further in view of the prior art searched and/or cited does not teach nor suggest “which comprises a memory to store a conversion parameter of an analogue to digital converter, wherein in receiving the calibration parameter, the stored conversion parameter is overwritten” as recited in dependent claim 21;
“which is configured to respond to communications sent to a first address and to at least one second address, and the logic circuitry package comprises a first logic circuit, wherein the first address is an address for the first logic circuit, and the package is configured such that, in response to a command sent to the first address, the package is accessible via at least one second address for a duration of a time period, and, to provide the first and second responses during the time period” as recited in dependent claim 22; and 
“Processing circuitry for use with a replaceable print apparatus component comprising: a memory and first logic circuit to enable a read operation from the memory, wherein the processing circuitry is accessible via a communications bus of a print apparatus in which the replaceable print apparatus component is installed and is associated with a first address and at least one second address, and the first address is an address for the first logic circuit, and wherein the first logic circuit is to participate in authentication of the replaceable print apparatus component by a print apparatus in which the replaceable print apparatus component is installed; and the processing circuitry is configured such that, following receipt of a first command indicative of a first time period sent to the first logic circuit via the first address, the processing circuitry is accessible via at least one second address for a duration of the time period and, during the time period, the processing circuitry is further configured to calibrate a response to a data request in response to feedback received form the print apparatus” as recited in independent claim 38.



Conclusion
The prior art of record
a. US Publication No.	2003/0071862
b. US Publication No.	2013/0054933
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
c. WO Publication No.	2013-048430
d. US Publication No.	2016/0110535
e. US Publication No.	2009/0177823





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677